 


109 HR 2561 IH: Improving Access to Workers’ Compensation for Injured Federal Workers Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2561 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Norwood (for himself and Mr. Andrews) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Federal Employees’ Compensation Act to cover services provided to injured Federal workers by physician assistants and nurse practitioners, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improving Access to Workers’ Compensation for Injured Federal Workers Act. 
2.FindingsCongress finds the following: 
(1)Medical services and supplies provided by physician assistants (PAs) and nurse practitioners (NPs) are not included in the definition of medical, surgical, and hospital services and supplies, in the Federal Employees’ Compensation Act (5 U.S.C. 8101 et seq.), PAs and NPs are not included in the definition of physician in such Act, and claims signed by PAs and NPs have been denied by the Office of Workers’ Compensation Programs of the Department of Labor. 
(2)In some rural areas where PAs and NPs are the only full-time providers of care, injured Federal workers may have to travel more than 100 miles to receive care that is reimbursable. 
(3)In some cases, Federal workers have been advised to use hospital emergency rooms for non-emergency care, rather than receiving care after-hours at local clinics where PAs or NPs are the only health care professionals on-site. 
(4)PAs and NPs are legally regulated in all fifty States, the District of Columbia, and Guam. Forty-eight States, the District of Columbia, and Guam authorize physicians to delegate prescriptive privileges to the PAs they supervise, and forty-nine States, the District of Columbia, and Guam authorize NPs to prescribe medications under their own signature. 
(5)PAs and NPs work in virtually every area of medicine and surgery and are covered providers within Medicare, Tri-Care, and most private insurance plans. PAs and NPs are also employed by the Federal Government to provide medical care, including by the Department of Veterans Affairs, the Department of Defense, and the Public and Indian Health Services. 
(6)Amending the Federal Employees’ Compensation Act to recognize PAs and NPs as covered providers will bring this Act in line with the overwhelming majority of State workers’ compensation programs, which recognize PAs and NPs as covered providers. 
(7)The exclusion of PAs and NPs from the category of covered providers under the Federal Employees’ Compensation Act limits patients’ access to medical care, services, and supplies, disrupts continuity of care, and creates unnecessary costs for the Office of Workers’ Compensation Programs. 
3.Inclusion of physician assistants and nurse practitioners in Federal employees’ compensation Act 
(a)InclusionSection 8101 of title 5, United States Code, is amended— 
(1)in paragraph (2), by inserting after chiropractors, the following: physician assistants, nurse practitioners,; and 
(2)in paragraph (3), by inserting after chiropractors, the following: physician assistants, nurse practitioners,. 
(b)Effective dateThe amendment made by this section shall apply beginning on the first day of the first Federal fiscal year quarter that begins on or after the date of the enactment of this Act. 
 
